Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks and 132 Declaration filed 06/14/2022. 
Claims 1, 6, 8, 11, 12, and 14-19 are currently pending, of which claims 12 and 14-19 are withdrawn.
Response to Amendment
The prior claim objections and 112 rejections are rendered moot by the cancellation of claims 9 and 10.  However, note claim 8 contains new 112 issues raised by the present amendment.  See the new 112 rejections, below.
The claim rejections under 35 U.S.C. 102(a)(1,2) and 35 U.S.C. 103 over Uang (US 6,984,339) are withdrawn in view of the above amendment.  The reference fails to teach the composition specifically contains molasses as amended. 
The claim rejections under 35 U.S.C. 102(a)(1,2) and 35 U.S.C. 103 over Schaefer (US 2008/0196908) are withdrawn in view of the above amendment.  The reference requires additional components, e.g., a surfactant, that fail to meet the closed “consisting of” language of the instant claims as amended reciting a composition consisting of water, molasses, and magnesium chloride.  
However, the current rejection also utilizes various new references, Hartley et al. (US 6,596,188), Schilling et al. (US 6,878,308), and Knauf (US 2008/0093579), under a new ground(s) of rejection which anticipate and/or render obvious the instant claims.  See the new 102 and 103 rejections, below.  
Claim Interpretation
The composition being recited as a “fireproof composition for application to products to protect the products against fire” in the preamble of claim 1 are merely intended purpose/uses of the recited composition.  The preamble is extended little patentable weight because the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention (the precise content of the composition) and the preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).  See MPEP 2111.02, II.
Claim 1 recites a “fireproof composition constituted as an aqueous composition consisting of water, molasses and magnesium chloride” which is interpreted as equivalating the fireproof composition and aqueous composition; in other words, the term “constituted as” is interpreted as synonymous with “is” and the composition(s) are closed to components other than the three listed.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.  See MPEP 2111.03, II. 
	  In the 132 Declaration filed 06/14/2022, the inventor compares various compositions and calculates the concentration of magnesium chloride, in g/l, therein.  Composition 1 contains 500 mL H2O, 500 g molasses, and 400 g MgCl2, which the inventor calculates as an MgCl2 concentration of 285 g/l and composition 2 contains 500 mL H2O, 500 g molasses, and 40 g MgCl2, which the inventor calculates as an MgCl2 concentration of 285 g/l (see page 1 of the Dec.).  Note, regarding composition 1, 400 ÷ (500 + 500 + 400) ÷ 1000 = 285.7, or approximately 285 as stated by the inventor as the concentration of MgCl2, and regarding composition 2, 40 ÷ (500 + 500 + 40) ÷ 1000 = 38.4, or approximately 38 as stated by the inventor as the concentration of MgCl2.  Accordingly, it is noted the inventor calculates the claimed “g/l” concentrations by taking the relative mass of the component in question and dividing by the sum of the volume and/or mass of the remaining components, i.e., a relative percentage of the component. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The present amendment has amended the fireproof composition and aqueous composition of claim 1 to recite terms that close the composition(s) to unrecited components (the claim recites “said fireproof composition constituted as an aqueous composition consisting of water, molasses and magnesium chloride” which is interpreted as equivalating the fireproof composition and aqueous composition; in other words, the term “constituted as” is interpreted as synonymous with “is” and the composition(s) are closed to components other than the three listed).  This amendment raises a new matter issue with regard to dependent claim 8 reciting “wherein said fireproof composition has a final pH of between 6.0 and 7.5.”  The problem here is the specification fails to disclose or imply the composition solely consisting of water, molasses, and magnesium chloride has such a pH range.  Rather, the original specification indicates a “pH regulator” or a “corrosion inhibitor” (that “may be suitable for adjusting the pH to the required range on its own”) is required in order to obtain the final pH (page 4 lines 4-6).  The Examples that ever mention a final pH required a pH regulator to adjust the pH to between 6.0 and 7.5 (Examples 2 and 3).  Notably, the working examples containing molasses (Examples 1 and 4) are silent to any pH of an initial or final composition.  
The specification implies a pH-adjusting or -regulating additive is required to arrive at or within the claimed pH range, which raises the concern the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention (a composition consisting of water, molasses, and magnesium chloride, closed to any other additives, while also having a pH of between 6.0 and 7.5 without a pH adjusting additive excluded by the closed-ended claim language).
Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The present amendment has amended the fireproof composition and aqueous composition of claim 1 to recite terms that close the composition(s) to unrecited components (the claim recites “said fireproof composition constituted as an aqueous composition consisting of water, molasses and magnesium chloride” which is interpreted as equivalating the fireproof composition and aqueous composition; in other words, the term “constituted as” is interpreted as synonymous with “is” and the composition(s) are closed to components other than the three listed).  This amendment raises an indefiniteness issue with regard to dependent claim 8 reciting “wherein said fireproof composition has a final pH of between 6.0 and 7.5.”  The problem here is it is unclear (under an indefiniteness rationale under 112(b) rather than a clear-cut failure to further limit/include all the subject matter of the parent claim under 112(d)) whether claim 8 includes all the subject matter of its parent claim 1 since the original specification (but not explicitly recited in the claims) indicates and implies a “pH regulator” or a “corrosion inhibitor” (that “may be suitable for adjusting the pH to the required range on its own”) is required in order to obtain the final pH (page 4 lines 4-6), which would appear to extend the scope beyond a composition “consisting of water, molasses, and magnesium chloride” as recited in the parent claim.  Also, the Examples that ever mention a final pH required a pH regulator to adjust the pH to between 6.0 and 7.5 (Examples 2 and 3).  Notably, the working examples containing molasses (Examples 1 and 4) are silent to any pH of an initial or final composition.  The Office also notes the terminology of the claimed composition having “a final pH” which itself implies the composition requires or undergoes further tailoring, i.e., addition of further chemical components, in order to modify an initial composition of water, molasses, and magnesium chloride to arrive at or within the final pH of 6.0 to 7.5.  
	Appropriate correction/clarification is required.  There is a great deal of confusion and uncertainty as to the proper interpretation of these claims due to the conflicting/contradictory limitations therein (a composition consisting of three components while appearing to require an additional component wholly excluded from the composition as recited in the parent claim to obtain the recited final pH), and a person of ordinary skill in the art would not be apprised as to the scope of the invention.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  See MPEP 2173.06.  
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Hartley et al. (US 6,596,188).
	Hartley et al. teach de-icing and anti-icing compositions in the form of an aqueous solution including molasses and an inorganic freezing point depressant in the form of a chloride salt (abstract).  Hartley et al. teach the following Examples, VII and VIII, respectively in col. 11:

    PNG
    media_image1.png
    85
    816
    media_image1.png
    Greyscale

which as disclosed consist of water, molasses, and magnesium chloride, where the magnesium chloride has a concentration of between 50 and 580 g/l (a solution of 30% by weight magnesium chloride blended in an amount of 50% by weight of the composition corresponds to a 15% by weight magnesium chloride composition, i.e., 30% ÷ 2, or 150 g/l in terms of the claimed invention), which anticipates instant claim 1.  The reference further distinguishes the cited Examples VII and VIII consist of water, molasses, and magnesium chloride since Examples IX and X further account for their additional colorant and thickeners and claim 1 of the reference recites the aqueous solution “contains molasses and a chloride salt in which the constituents are present in the following concentration: 

    PNG
    media_image2.png
    92
    397
    media_image2.png
    Greyscale
”.
Note, claim 2 of the reference recites “the chloride salt is at least one selected from the group consisting of sodium chloride, magnesium chloride, and calcium chloride” where solely magnesium chloride would be at-once envisaged from the short list of alternative chloride salt species.  In other words, claims 1 and 2 of the reference boil down to a composition consisting of molasses, magnesium chloride in an amount of 5 to 35 wt.%, i.e., 50-350 g/l, and water, which also anticipates instant claim 1.  The cited Examples and claims in the reference contain the same components in the same amounts as that claimed; accordingly, the claimed density of the composition between 0.8 and 1.1 kg/l recited in claim 11 appears inherent of the disclosed composition.  

Claim 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley et al. (US 6,596,188) as applied to claims 1 and 11 above.
The disclosure of Hartley et al. is relied upon as set forth above.  Examples VII and VIII of the reference teach a composition consisting of water, molasses, and magnesium chloride in a concentration of 150 g/l.  Although the reference fail to teach an exemplary composition where the magnesium chloride is within a concentration of 200-300 g/l, such a concentration would have nevertheless been obvious to a person of ordinary skill in the art.  Claim 1 of the reference recites the chloride salt, e.g., magnesium chloride as expressly shown in the examples, is from 5 to 35% by weight of the solution, which approximately corresponds to a concentration of 50 to 350 g/l and overlaps the claimed 200 to 300 g/l range.  
Alternatively regarding the claimed density of 0.8-1.1 kg/l, even though the reference fails to explicitly teach the density, the presence of a density within the recited range would also nevertheless be overlapping or obvious to a person of ordinary skill in the art from the teachings of Hartley et al.  The reference’s compositions contain 3-60 wt.% molasses, 5-35 wt.% chloride salt, e.g., magnesium chloride, and the balance water, i.e., up to 97 wt.% water (claim 1), meaning a significant portion of the composition is water, a substance having a density of about 1.0 kg/L, and a person of ordinary skill in the art would understand or assume the addition of the remaining components (molasses and magnesium chloride) would not substantially change the composition density far from being about 1.0 kg/l let alone being outside the claimed range of about 0.8-1.1 kg/l. 


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schilling et al. (US 6,878,308).
	As to claim 1, Schilling et al. teach anti-icing an deicing composition comprising molasses (abstract) and a freezing point lower agent such as magnesium chloride (col. 4 lines 4-12).  The composition is provided as an aqueous solution (col. 3 lines 66-67; Example 11 in col. 6 indicates water is the diluent).  Schilling et al. teach an example where a solution of 50% solids molasses is blended in a 1:1 volume ratio with a solution of 30% by weight magnesium chloride (Example 9 in col. 5 line 43-46).  This composition as disclosed consists of water, molasses, and magnesium chloride, where the magnesium chloride has a concentration of between 50 and 580 g/l (a solution 30% by weight magnesium chloride blended in a 1:1 volume ratio with another component corresponds to a 15% by weight magnesium chloride composition, i.e., 30% ÷ 2, or 150 g/l in terms of the claimed invention).  Note, even the most broad range of the magnesium chloride/freezing point lowering agent in the reference, 5 to 40% by weight of the solution (col. 4 lines 12-14), approximately corresponds to a concentration of 50 to 400 g/l and actually falls within the claimed 50 to 580 g/l range.  It is noted Schilling et al.’s Example 9 further incorporates a viscosifier component after obtaining the initial aqueous solution of molasses and magnesium chloride (col. 3 lines 39-40).  However, note Example 10 and the Table bridging cols. 5-6 indicate properties for Example 9’s composition “without adding the viscosifier” which constitutes practice of a final composition without the viscosifier and consisting of water, molasses, and magnesium chloride.  Schilling et al.’s express teaching and/or example(s) anticipate the claimed limitations.  
In the event the reference’s express teachings and example(s) fail to anticipate the closed “consisting of” language of the instant claims, the claimed composition consisting of water, molasses, and magnesium chloride would have nevertheless been obvious to a person of ordinary skill in the art since the reference further clearly teach the viscosifier is merely optional (see col. 4 lines 32-37 which state, “The anti-icing material may include a viscosifier … to achieve the desired viscosity. The viscosifiers may be present in any suitable amount, but preferably such materials, when present, are present in an amount from 0.1 to 5% by weight.”).  Also note other Examples in the reference, e.g., 6, 7, and 11, lack the addition of a viscosifier.  Accordingly, it would have been obvious to a person of ordinary skill in the art to formulate a composition consisting of water, molasses, and magnesium chloride with a magnesium chloride concentration within the claimed range since the reference merely teach the composition is an aqueous solution of molasses, magnesium chloride as an express/exemplary freezing point lower agent, and optionally, but not requiring, a viscosifier. 
	As to claim 11, the cited Example in the reference contains the same components in the same amounts as that claimed.  Accordingly, the claimed density of the composition between 0.8 and 1.1 kg/l appears inherent of the disclosed composition.  Alternatively, even though the reference fails to explicitly teach the density, the presence of a density within the recited range would also nevertheless be overlapping or obvious to a person of ordinary skill in the art from the teachings of Schilling et al.  The reference’s compositions comprise a solids content of the aqueous solution ranges 20-90% (col. 4 lines 1-3) and the freezing point lowering agent is 5-40% by weight of the solution (col. 4 lines 12-14), meaning a significant portion of the composition is water, a substance having a density of about 1.0 kg/L, and a person of ordinary skill in the art would understand or assume the addition of the remaining components (molasses and magnesium chloride) would not substantially change the composition density far from being about 1.0 kg/l let alone being outside the claimed range of about 0.8-1.1 kg/l. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al. (US 6,878,308) as applied to claims 1 and 11 above.
The disclosure of Schilling et al. is relied upon as set forth above.  Example 9 of the reference teach a composition consisting of water, molasses, and magnesium chloride in a concentration of 150 g/l.  Although the reference fail to teach an exemplary composition where the magnesium chloride is within a concentration of 200-300 g/l, such a concentration would have nevertheless been obvious to a person of ordinary skill in the art.  Schilling et al. teach the preferred concentration of the salt is from 5 to 40% by weight in the solution (col. 4 lines 12-14), which approximately corresponds to a concentration of 50 to 400 g/l and overlaps the claimed 200 to 300 g/l range.  
Claims 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Knauf (US 2008/0093579).
Knauf teach an organic cooling medium including a cooling agent and a chloride salt (abstract).  Preferred embodiments of the reference employ an aqueous solution of molasses and a chloride salt (para. 0016), where magnesium chloride is a preferable and exemplary chloride salt (para. 0010 and “GEOMELT M 27.5% desugared sugar beet molasses solids/15% magnesium chloride” in the Table of para. 0018); the preferred GEOMELT M solution as disclosed consists of water, molasses, and magnesium chloride, where the magnesium chloride has a concentration of between 50 and 580 g/l (15% by weight magnesium chloride corresponds to 150 g/l in terms of the claimed invention).  Knauf also teach another aspect/preferred range of the chloride salt in the cooling medium is “20 to 30 weight percent chloride salt” (para. 0015), which, combined with the fact magnesium chloride is a preferred and exemplary chloride salt, is an express teaching that the composition may contain 20-30 wt.% magnesium chloride, i.e., a concentration of between 200 and 300 g/l (20-30 wt.% magnesium chloride corresponds to 200-300 g/l in terms of the claimed invention).  A similar rationale of anticipation of ranges can be made over para. 0010, 0017 and claims 12, 15, 22, and 23 of the reference that magnesium chloride can be at once envisaged from a short list of recited chloride salts and the chloride salt is present in the composition in amounts of 20-30 wt.% or 22-26 wt.%.  Note, the broad teachings of the reference and claims do not indicate any component is necessary outside the molasses and chloride salt present as a (preferably aqueous) solution, which further meet the closed “consisting of” language of the instant claims in one of ordinary skill in the art practicing the broader teachings/claims of the reference.  The cited preferred and express teachings, example(s), and claims in the reference contain the same components in the same amounts as that claimed; accordingly, the claimed density of the composition between 0.8 and 1.1 kg/l appears inherent of the disclosed composition.  Knauf’s preferred and express teachings, example(s), and claims anticipate the claimed limitations.  
	In the event the reference’s express and preferred teachings, example(s), and claims fail to anticipate the closed “consisting of” language of the instant claims, the claimed composition consisting of water, molasses, and magnesium chloride would have nevertheless been obvious to a person of ordinary skill in the art since the reference further clearly teach the cooling medium merely includes an organic cooling agent, e.g., molasses as an aqueous solution, with a chloride salt, e.g., magnesium chloride without any other additive mentioned (para. 0010, 0016-0018 and the claims).   Accordingly, it would have been obvious to a person of ordinary skill in the art to formulate a composition consisting of water, molasses, and magnesium chloride with a magnesium chloride concentration within the claimed range since the reference teach the composition is merely an aqueous solution of molasses and magnesium chloride without any other additive or component.  
Alternatively regarding the claimed density of 0.8-1.1 kg/l, even though the reference fails to explicitly teach the density, the presence of a density within the recited range would also nevertheless be overlapping or obvious to a person of ordinary skill in the art from the teachings of Knauf.  The reference’s compositions contain 1-25 wt.% molasses, 16-40, 20-30, or even 22-25 wt.% chloride salt, e.g., magnesium chloride, and the balance water, i.e., up to 73 wt.% water (see para. 0017 and claims 12, 15, 22, and 23 of Knauf), meaning a significant portion of the composition is water, a substance having a density of about 1.0 kg/L, and a person of ordinary skill in the art would understand or assume the addition of the remaining components (molasses and magnesium chloride) would not substantially change the composition density far from being about 1.0 kg/l let alone being outside the claimed range of about 0.8-1.1 kg/l. 
Response to Arguments
Applicant’s arguments on pages 4-7 of the present response with respect to the 102 and 103 rejections over Uang (US 6,984,339) and Schaefer (US 2008/0196908) have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's 132 Declaration filed 06/14/2022 and accompanying remarks on page 7 of the present response have been fully considered but they are not persuasive to preemptively obviate the present rejections over each of Hartley et al. (US 6,596,188), Schilling et al. (US 6,878,308), and Knauf (US 2008/0093579).  Applicant argues the 132 Declaration establishes criticality of the inclusion of magnesium chloride in the claimed concentration of between 50 g/l and 580 g/l.  This argument is not persuasive because, not only are each of the Hartley et al., Schilling et al., and Knauf references regarded as closer prior art than the comparative showing in the Declaration (the references at-once require and/or envisage magnesium chloride as a required component rather than select magnesium chloride among magnesium sulfate as argued with regard to the Schaefer reference), each reference is anticipatory of the claimed magnesium chloride concentration of 50 to 580 g/l range:  
Hartley et al. teach a solution of 30% by weight magnesium chloride blended in an amount of 50% by weight of the composition (Examples VII and VIII in col. 11), which corresponds to a 15% by weight magnesium chloride composition, i.e., 30% ÷ 2, or 150 g/l in terms of the claimed invention.  
Schilling et al. teach a solution of 50% solids molasses is blended in a 1:1 volume ratio with a solution of 30% by weight magnesium chloride (Example 9 in col. 5 line 43-46), which corresponds to a 15% by weight magnesium chloride composition, i.e., 30% ÷ 2, or 150 g/l in terms of the claimed invention.  
Knauf teach a “GEOMELT M” solution of 27.5% desugared sugar beet molasses solids and 15% magnesium chloride in water (Table at para. 0018), where 15% by weight magnesium chloride corresponds to 150 g/l in terms of the claimed invention; Knauf also teach 20 to 30 weight percent chloride salt is preferred and claimed (para. 0015, 0017, and claim 22) and magnesium chloride is preferred, exemplary, and claimed (para. 0010 and claim 15), meaning the composition may contain 20-30 wt.% magnesium chloride, i.e., a concentration of between 200 and 300 g/l in terms of the claimed invention.  
Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 29, 2022